                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT


IN RE:                                                            Case No. 15-58306-MLO
CHARLES MARTIN,                                                   CHAPTER 13
FRANCINE DUNCAN-MARTIN                                            JUDGE MARIA L. OXHOLM
                      Debtor(s) /



                            CERTIFICATE OF SERVICE

I certify that on the date indicated below, a copy of a Payment Order was served, by Electronic
Court Filing (ECF) and/or depositing a copy in the U.S. Mail, postage prepaid properly
addressed as follows:

            GREAT LAKES WATER AUTHORITY
            ATTN: PAYROLL DEPT.
            735 RANDOLPH
            DETROIT, MI 48226

            LEFKOWITZ LAW GROUP
            24100 SOUTHFIELD RD., SUITE 203
            SOUTHFIELD, MI 48075

            FRANCINE DUNCAN-MARTIN
            19015 ELSMERE
            EASTPOINTE, MI 48021




                                    OFFICE OF THE CHAPTER 13 STANDING TRUSTEE

October 05, 2018

                                    /s/ Kim Pugh
                                    For Chapter 13 Trustee
                                    535 Griswold, Suite 2100
                                    Detroit, MI 48226
                                    Phone: 313 967-9857
                                    mieb_ecfadmin@det13.net




        15-58306-mlo    Doc 64    Filed 10/08/18   Entered 10/08/18 13:31:22    Page 1 of 1
